 Case 2:20-cv-00889-FMO-JEM Document 21 Filed 07/28/20 Page 1 of 3 Page ID #:334

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.          CV 20-0889 FMO (JEMx)                                  Date    July 28, 2020
 Title             Sonia Orellana v. Gate Gourmet, Inc., et al.



 Present: The Honorable             Fernando M. Olguin, United States District Judge
                  Vanessa Figueroa                                        None Present
                     Deputy Clerk                                    Court Reporter / Recorder
             Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                      None Present                                         None Present
 Proceedings:               (In Chambers) Order Denying Motion to Remand

       On December 2, 2019, Sonia Orellana (“plaintiff” or “Orellana”) filed a complaint
(“Complaint”) in the Los Angeles County Superior Court (“state court”) against Gate Gourmet, Inc.
and gategroup U.S. Holding, Inc. (“defendants”)1, asserting several state law employment-related
claims. (See Dkt. 1, Notice of Removal (“NOR”) at ¶¶ 1-3; Dkt. 1-1, Complaint at ¶¶ 36-98).
Defendants removed the action on the basis of diversity jurisdiction pursuant to 28 U.S.C. § 1332,
(see Dkt. 1, NOR at ¶ 8), and plaintiff now moves to remand. (See Dkt. 13, Motion for Order
Remanding Action to State Court (“Motion”)).

       “Federal courts are courts of limited jurisdiction. They possess only that power authorized
by Constitution and statute[.]” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377, 114
S.Ct. 1673, 1675 (1994). The courts are presumed to lack jurisdiction unless the contrary appears
affirmatively from the record. See DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 n.3, 126
S.Ct. 1854, 1861 (2006). Federal courts have a duty to examine jurisdiction sua sponte before
proceeding to the merits of a case, see Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583, 119
S.Ct. 1563, 1569 (1999), “even in the absence of a challenge from any party.” Arbaugh v. Y&H
Corp., 546 U.S. 500, 514, 126 S.Ct. 1235, 1244 (2006).

       “The right of removal is entirely a creature of statute and a suit commenced in a state court
must remain there until cause is shown for its transfer under some act of Congress.” Syngenta
Crop Prot., Inc. v. Henson, 537 U.S. 28, 32, 123 S.Ct. 366, 369 (2002) (internal quotation marks
omitted). Where Congress has acted to create a right of removal, those statutes, unless otherwise
stated, are strictly construed against removal jurisdiction.2 See id. Unless otherwise expressly
provided by Congress, “any civil action brought in a State court of which the district courts of the


         1
        Gate Gourmet, Inc. was also erroneously sued as “Gate Gourmet[,]” and gategroup U.S.
Holding, Inc. was erroneously sued as “Gate Group[.]” (See Dkt. 1, NOR at ¶ 3).
         2
         For example, an “antiremoval presumption” does not exist in cases removed pursuant
to the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d). See Dart Cherokee Basin
Operating Co., LLC v. Owens, 547 U.S. 81, 89, 135 S.Ct. 547, 554 (2014).
CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                Page 1 of 3
 Case 2:20-cv-00889-FMO-JEM Document 21 Filed 07/28/20 Page 2 of 3 Page ID #:335

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-0889 FMO (JEMx)                                   Date    July 28, 2020
 Title          Sonia Orellana v. Gate Gourmet, Inc., et al.

United States have original jurisdiction, may be removed by the defendant or the defendants, to
the district court[.]” 28 U.S.C. § 1441(a); see Dennis v. Hart, 724 F.3d 1249, 1252 (9th Cir. 2013)
(same). A removing defendant bears the burden of establishing that removal is proper. See
Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 684 (9th Cir. 2006) (per curiam) (noting the
“longstanding, near-canonical rule that the burden on removal rests with the removing defendant”);
Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (“The strong presumption against removal
jurisdiction means that the defendant always has the burden of establishing that removal is
proper.”) (internal quotation marks omitted). Moreover, if there is any doubt regarding the
existence of subject matter jurisdiction, the court must resolve those doubts in favor of remanding
the action to state court. See Gaus, 980 F.2d at 566 (“Federal jurisdiction must be rejected if there
is any doubt as to the right of removal in the first instance.”).

        “Under the plain terms of § 1441(a), in order properly to remove [an] action pursuant to that
provision, [the removing defendant] must demonstrate that original subject-matter jurisdiction lies
in the federal courts.” Syngenta Crop Prot., 537 U.S. at 33, 123 S.Ct. at 370. Failure to do so
requires that the case be remanded, as “[s]ubject matter jurisdiction may not be waived, and. . .
the district court must remand if it lacks jurisdiction.” Kelton Arms Condo. Owners Ass’n, Inc. v.
Homestead Ins. Co., 346 F.3d 1190, 1192 (9th Cir. 2003). Indeed, “[i]f at any time before final
judgment it appears that the district court lacks subject matter jurisdiction, the case shall be
remanded.” 28 U.S.C. § 1447(c); see Emrich v. Touche Ross & Co., 846 F.2d 1190, 1194 n.2 (9th
Cir. 1988) (“It is elementary that the subject matter jurisdiction of the district court is not a waivable
matter and may be raised at anytime by one of the parties, by motion or in the responsive
pleadings, or sua sponte by the trial or reviewing court.”); Washington v. United Parcel Serv., Inc.,
2009 WL 1519894, *1 (C.D. Cal. 2009) (a district court may remand an action where the court
finds that it lacks subject matter jurisdiction either by motion or sua sponte).

         Plaintiff contends that defendants failed to establish that the amount-in-controversy
requirement is satisfied. (See Dkt. 13, Motion at 6-18). The Ninth Circuit has held that “the
amount in controversy is determined by the complaint operative at the time of removal and
encompasses all relief a court may grant on that complaint if the plaintiff is victorious.” Chavez
v. JPMorgan Chase & Co., 888 F.3d 413, 414-15 (9th Cir. 2018). Defendants allege that plaintiff’s
lost wages, which consist of past and future wages, amount to approximately $84,000. (See Dkt.
1, NOR at ¶¶ 20-22). Although plaintiff challenges this amount as it relates to her post-removal
lost wages, (see Dkt. 13, Motion at 2, 8-10), plaintiff seeks such wages in the complaint that was
operative at the time of removal. (See Dkt. 1-1, Complaint at ¶ 33). Hence, such post-removal
lost wages may be considered in the amount in controversy. See Chavez, 888 F.3d at 417 (“If a
plaintiff claims at the time of removal that her termination caused her to lose future wages, and
if the law entitles her to recoup those future wages if she prevails, then there is no question that
future wages are ‘at stake’ in the litigation, whatever the likelihood that she will actually recover




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                                  Page 2 of 3
 Case 2:20-cv-00889-FMO-JEM Document 21 Filed 07/28/20 Page 3 of 3 Page ID #:336

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.         CV 20-0889 FMO (JEMx)                                Date   July 28, 2020
 Title            Sonia Orellana v. Gate Gourmet, Inc., et al.

them.”).3 Accordingly, the court finds that defendants have shown that the amount in controversy
exceeds the jurisdictional minimum necessary to establish diversity jurisdiction.4

     This order is not intended for publication. Nor is it intended to be included in or
submitted to any online service such as Westlaw or Lexis.

                                            CONCLUSION

     Based on the foregoing, IT IS ORDERED that plaintiff’s Motion for Order Remanding Action
(Document No. 13) is denied.




                                                                                00      :     00
                                                         Initials of                  vdr
                                                         Preparer




         3
            Moreover, rather than base their calculations on “unsupported and inappropriate
assumptions[,]” (see Dkt. 13, Motion at 7), defendants based the amount in controversy on
plaintiff’s hourly wage and number of hours worked at the time of her termination. (See Dkt. 1,
NOR at ¶¶ 21-22).
         4
             Given this determination, the court does not consider plaintiff’s remaining arguments.
CV-90 (10/08)                            CIVIL MINUTES - GENERAL                              Page 3 of 3
